Citation Nr: 1736425	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether the Veteran filed a timely substantive appeal with respect to a February 2010 rating decision granting service connection for degenerative joint disease of the left knee (left knee disability) and degenerative joint disease of the right shoulder (right shoulder disability).

2. Entitlement to an effective date earlier than June 18, 2009 for the grant of service connection for the left knee disability.

3. Entitlement to an effective date earlier than June 18, 2009 for the grant of service connection for the right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision and May 2012 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Veteran testified before the undersigned at a Board videoconference hearing. 


FINDINGS OF FACT

1. The Veteran filed an untimely VA Form 9 in March 2013 and an untimely requested for an extension of the time period in which to file; but there are equitable reasons for waiving the timely filing of the substantive appeal.

2. The Veteran did not submit a notice of disagreement or additional evidence within a year of a December 1996 rating decision denying service connection for a bilateral knee disability, and that decision became final.

3. The Veteran first petitioned to reopen his service connection claim for a bilateral knee disability in September 2003, which was granted in a January 2004 rating decision because new and material evidence had been received, but the RO nevertheless denied service connection because the evidence failed to establish a nexus between the in service knee injuries and current disability.

4. The Veteran initiated an appeal of the January 2004 rating decision denying service connection for a bilateral knee disability, but did not perfect the appeal by submitting a substantive appeal, the appeal was closed, and that decision became final.

5. The Veteran initiated a second petition to reopen the service connection claim for a bilateral knee disability in June 2009.

6. The Veteran first submitted a claim for service connection claim for a right shoulder disability that was received in June 2009.


CONCLUSIONS OF LAW

1. The filing of a timely substantive appeal as to the February 2010 rating decision granting service connection for left and right knee disabilities is waived.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2016).

2. The December 1996 rating decision denying the Veteran's service connection claim for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. § 20.1103 (2016).

3. The January 2004 rating decision denying the Veteran's service connection claim for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

4. The criteria for an effective date prior to June 18, 2009 for the award of a 10 percent disability rating for the left knee disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5. The criteria for an effective date prior to June 18, 2009 for the award of a 10 percent disability rating for the right shoulder disability have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Timeliness of Substantive Appeal

In a February 2010 rating decision, the RO granted the Veteran's service connection claims for a left knee and right shoulder disabilities.  With respect to each claim, the RO assigned a disability rating of 10 percent, effective June 18, 2009. 

In a March 2010 letter, the Veteran expressed disagreement with the effective dates for the left knee and right shoulder disabilities.  See 38 U.S.C.A. § 7105(a).  He believed the appropriate effective date was December 23, 1996, when he first filed a claim for these disabilities.  See March 2010 Letter from Veteran.  In an October 2010 letter, he reiterated his disagreement with the effective dates.  At that time, he stated the effective date should be March 26, 1994, the date he was discharged from service.  See October 2010 Letter from Veteran.

In response, the RO issued a SOC in December 2012.  See 38 U.S.C.A. 
§ 7105(d)(1).  A copy of the SOC was mailed to the Veteran on December 27, 2012.  

The Veteran submitted a substantive appeal, VA Form 9, which was received on March 14, 2013.  The was more than more than one year after the notice of the rating decision and over 60 days after the SOC was issued.  Cf.  38 U.S.C.A. 
§ 7105(d)(3).  However, it was filed within one month after the expiration of the 60 day period.  Along with the VA Form 9, he submitted a Statement in Support of Claim acknowledging that his VA Form 9 was untimely, but explaining that he was unable to file earlier because of a decline in his mental health.  See March 2013 Statement in Support of Claim.  

The RO issued a May 2013 administrative decision advising that he could not proceed with the appeal because his VA Form 9 was untimely.  In reply, he filed a May 2013 notice of disagreement.

As questions of timeliness or adequacy of response are within the Board's purview, the Board will assess the evidence of record accordingly.  See 38 U.S.C.A. 
§ 7105(d)(3).  The time period for filing a substantive appeal may be extended, for a reasonable period with good cause, upon request; however, the request must be made prior to the expiration of the period for filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

Here, the Veteran's March 2013 Statement in Support of Claim was a request to extend the time period for filing the substantive appeal; but it was received after expiration of the time period for submitting the appeal.  Accordingly, an extension could not be granted under 38 C.F.R. § 20.303. 

The United States Court of Appeals for Veterans Claims (Court) has held that the Board may waive the timely filing of a substantive appeal, even if the veteran has not submitted a request for extension of the time period in which to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  

More recently the Court has held that the filing of a substantive appeal is not a jurisdictional requirement; and reaffirmed that Board can waive timely filing of a substantive appeal.  

The Veteran has submitted a statement from F.H; who reported that after the Veteran's  return from visiting his family in December 2012, he became withdrawn; and had difficulty staying focused and taking care of his personal business.

In another statement in June 2013, the Veteran's brother reported during the Veteran's visit with family in December 2012, he received some bad news, which caused his mental health to decline.  As a result, R.J. recalled he did not appear to be taking care of things that required his attention.  For instance, he was almost evicted a couple of times because he could not remember to pay rent. 

Further, the Veteran testified at the November 2016 Board hearing that he had been unable to file the VA Form 9 within the allotted time because he was having "a mental breakdown" and in the process of being evicted from his home.

Given the evidence of mental problems that delayed the filing of the Form 9; and the fact that it was filed within a relatively short period after the appeal period; the Board waives the filing of a timely substantive appeal.

III. Earlier Effective Dates

In light of the above, the Board has jurisdiction over the issues of entitlement to an earlier effective date for the left knee and right knee disabilities.  The Veteran is not prejudiced by the Board's adjudication on the merits; because he was issued a statement of the case considering the appeal on that basis and he had the opportunity to submit argument and evidence on the merits.  At the Board hearing he the opportunity to offer testimony and argument on the merits; and he in fact, took advantage of that opportunity to explain why he believed he was entitled to an earlier effective date.

In August 1996, the Veteran first filed a claim for service connection for a bilateral knee disability.  See August 1996 Veteran's Application for Compensation or Pension.  By way of a December 1996 rating decision, the RO denied service connection for the same.  In particular, with respect to the left knee, the RO determined the evidence did not establish a current disability.  He did not initiate an appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

More than seven years later, in September 2003, the Veteran renewed his service connection claim for a bilateral knee disability.  See September 2003 Veteran's Application for Compensation and/or Pension.  In substance, it appears the RO granted his petition to reopen based upon new and material evidence demonstrating a current disability in a January 2004 rating decision.  Nonetheless, the RO denied service connection because the evidence did not establish a nexus between the in service left knee injury and current disability.  Thereafter, he submitted a March 2004 Statement in Support of Claim disagreeing with the January 2004 rating decision.  In response, the RO issued a SOC in August 2008.  However, he never perfected the appeal.  As such, the January 2004 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In June 2009, the Veteran filed a Statement in Support of Claim petitioning to reopen the service connection claim for a bilateral knee disability once more, as well as initiating an informal service connection claim for a bilateral shoulder disability.  The Board notes the he did not file a formal service connection claim for a right shoulder disability, nor was forwarded an application form for a formal claim to be executed.  See 38 C.F.R. § 3.155(a) (if the formal claim is received within one year of the informal claim, it will be deemed to have been filed as of the date of receipt of the informal claim); see also Jernigan v. Shinseki, 25 Vet. App. 22, 227-28 (2012); Quarles v. Derwinski, 3 Vet. App. 129, 135-36 (1992).

In a February 2010 rating decision, the RO granted service connection for the left knee disability based upon new and material being received, which established a nexus between the in service left knee injury and the current disability.  The RO assigned a 10 percent disability rating with an effective date of June 18, 2009, the date the most recent petition to reopen was received by the RO.  Additionally, the RO granted service connection for the right shoulder disability.  For this disability, the RO also assigned a 10 percent disability rating with an effective date of June 18, 2009, the date the informal claim was received by the RO.  
Service connection for the left knee disability was granted after a final disallowance in January 2004 based on the receipt of new and material evidence.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; cf. 38 U.S.C.A. 5110(b)(1).  Therefore, the earliest possible effective date is the date of receipt of the petition to reopen, or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 30 C.F.R. § 3.400(a)(1)(ii), (r).  As such, here, the earliest possible effective date is the date the petition to reopen was received.

With respect to the right shoulder disability, there is nothing in the claims file to suggest that a service connection claim for the same was pending prior to the June 2009 informal claim.  See June 2009 Statement in Support of Claim.  As the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later, the earliest possible effective date in this instance is the date the informal claim was received.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In this case there is no dispute as to the relevant facts; and an effective date earlier than June 18, 2009, is legally precluded.


ORDER

The filing of a timely substantive appeal with respect to a February 2010 rating decision granting service connection for degenerative joint disease of the left knee (left knee disability) and degenerative joint disease of the right shoulder (right shoulder disability) is waived.

An effective date earlier than June 18, 2009 for the grant of service connection for the left knee disability is denied.

An effective date earlier than June 18, 2009 for the grant of service connection for the right shoulder disability is denied




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


